Citation Nr: 0415349	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for bronchial asthma.  

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

3.  Entitlement to an effective date earlier than January 27, 
2000, for the grant of a 60 percent rating for bronchial 
asthma.  

4.  Entitlement to an effective date earlier than January 27, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

5.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain.  

6.  Entitlement to an effective date earlier than January 27, 
2000, for the grant of service connection and a 10 percent 
rating for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to January 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2000 and November 2000 rating decisions 
by the Department of Veterans Affairs (VA) Columbia, South 
Carolina, Regional Office (RO).  In November 2000, the 
veteran filed a notice of disagreement with the August 2000 
rating decision, arguing that his service-connected asthma, 
lumbosacral strain, and hypertension should each be assigned 
higher disability ratings.  After receiving a statement of 
the case in November 2000, the veteran perfected his appeal 
of those issues to the Board by timely filing a substantive 
appeal in August 2001.  

The veteran also filed a notice of disagreement in November 
2000 with the effective dates assigned by the August 2000 
rating decision for a 60 percent rating for bronchial asthma 
and for the grant of service connection and a 10 percent 
rating for hypertension.  He received a statement of the case 
as to the effective date for the 60 percent rating assigned 
for bronchial asthma, and he perfected his appeal as to that 
issue to the Board by timely filing a substantive appeal in 
September 2001.  

A November 2000 rating decision granted a total disability 
rating based on individual unemployability due to service-
connected disabilities.  A decision review office indicated 
in a July 2002 conference report that the veteran's issues on 
appeal included the issue of entitlement to an earlier 
effective date for the grant of the total disability rating.  
Supplemental statements of the case, issued in September 2002 
and October 2002 also considered the issue of entitlement to 
an earlier effective date for the grant of the total 
disability rating.  Thereafter, testimony pertaining to that 
issue was presented by the veteran at a hearing before the 
undersigned Veterans Law Judge at the RO in October 2003.  
Consequently, the Board finds the issue of entitlement to an 
earlier effective date for the grant of the total disability 
rating has been perfected for appellate consideration.  

As will be explained below, the issues of entitlement to a 
disability rating in excess of 40 percent for lumbosacral 
strain and entitlement to an earlier effective date for the 
grant of service connection and a 10 percent rating for 
hypertension are remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  

At the October 2003 Travel Board hearing, the veteran raised 
the issue of entitlement to an earlier effective date for the 
assignment of a 40 percent rating for his low back 
disability.  That issue is referred to the RO for appropriate 
action because it has not been developed by the RO, and it is 
not inextricably intertwined with the current claims.  See 
Flash v. Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  The veteran's bronchial asthma is productive of FEV1 
greater than 40 percent of predicted, FEV1/FVC greater than 
40 percent, and no more than one attack per week with 
episodes of respiratory failure, and does not require the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressure 
predominantly less than 200.  

3.  A claim for a disability rating in excess of 30 percent 
for bronchial asthma was received from the veteran on January 
27, 2000.  

4.  Clinical findings showing FEV1 to be between 40 and 
55percent of predicted or FEV1/FVC to be between 40 and 55 
percent were initially shown on VA pulmonary function tests 
performed in February 2000.  

5.  A claim for a total disability rating based on individual 
unemployability due to service-connected disabilities was 
received from the veteran on October 23, 2000.  

6.  A November 2000 rating decision granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective January 27, 2000, 
which was the effective date of the grant of service 
connection and a 10 percent rating for hypertension and of 
the assignment of a 60 percent rating for bronchial asthma.  

7.  Prior to January 27, 2000, the veteran was service 
connected for bronchial asthma, rated 30 percent disabling, 
and lumbosacral strain, rated 40 percent disabling.  

8.  The veteran is not shown to have been unemployable as a 
result of his service-connected disabilities prior to January 
27, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 6602 (2003).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (2003).  

3.  The criteria for an effective date prior to January 27, 
2000, for the grant of a 60 percent rating for bronchial 
asthma are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, Part 4, Diagnostic Code 6602 
(2003).  

4.  The criteria for an effective date prior to January 27, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.400, 4.16 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In June 2002, the veteran was sent a VCAA letter which set 
out the various requirements of the VCAA and the 
responsibilities of the parties with respect to it.  The 
November 2000 and September 2001 statements of the case, 
along with the September 2002 and October 2002 supplemental 
statements of the case, advised the veteran of the laws and 
regulations pertaining to his claims of entitlement to 
increased ratings for his service-connected bronchial asthma 
and hypertension and entitlement to earlier effective dates 
for the assignment of a 60 percent rating for the bronchial 
asthma and a total disability rating based on individual 
unemployability due to service-connected disabilities.  Those 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial of his claims.  He 
was specifically informed that higher ratings were being 
denied for the bronchial asthma and hypertension because the 
evidence did not show that either disability was so severe so 
as to more nearly approximate the next higher schedular 
rating, and that earlier effective dates were being denied 
for the 60 percent rating for bronchial asthma and for the 
total disability rating because the evidence did not show 
entitlement to those benefits prior to the effective date 
assigned for each.  The statements of the case and the 
supplemental statements of the case made it clear to the 
veteran that in order to prevail on his claims, he needed to 
present medical evidence establishing that his bronchial 
asthma and hypertension were more severely disabling than 
currently rated and that the 60 percent rating for bronchial 
asthma and total disability rating were warranted prior to 
the currently assigned effective dates.  The RO sent a letter 
to the veteran dated in June 2002 that informed him as to 
what action he needed to take and what action the RO would 
take on his claims.  Specifically he was told that he needed 
to submit evidence showing that his bronchial asthma and 
hypertension had worsened and that he warranted a 60 percent 
rating for bronchial asthma and a total disability rating 
prior to January 27, 2000.  Accordingly, the requirements 
regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claims, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (January 13, 2004).  
However, the Board notes that following the June 2002 letter 
to the veteran that informed him of the VCAA, the claims were 
subsequently reviewed and an analysis of their merits 
accomplished as described in the September 2002 and October 
2002 supplement statements of the case.  The veteran was then 
given another opportunity to submit additional evidence or 
argument.  Neither the veteran or his representative 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Further, the veteran 
presented testimony concerning his claims at an October 2003 
before the undersigned Veterans Law Judge at the RO.  Under 
these circumstances, the Board considers the lack of notice 
prior to the initial decision by the RO in this case, was not 
prejudicial to the veteran.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, (2) inform the 
claimant about the information and evidence that VA will seek 
to provide, (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
He was informed in the September 2002 and October 2003 
supplemental statements of the case, as well as at the 
October 2003 Travel Board hearing, of the need to submit any 
and all evidence he had that would assist VA in properly 
adjudicating his claims.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent VA medical records reflecting treatment for 
bronchial asthma and hypertension.  Additionally, in response 
to his current claims, pulmonary function tests were 
performed in February 2000 and February 2002, he was provided 
a VA medical examination in March 2000, and a VA medical 
opinion regarding the bronchial asthma was obtained in August 
2002.  , Under these circumstances, and because the file 
contains the medical records from service and comprehensive 
information regarding the veteran's bronchial asthma and 
hypertension, it is apparent that no additional evidentiary 
development is warranted with regard to the claims for 
increased ratings for bronchial asthma and hypertension and 
for earlier effective dates for the award of 60 and 10 
percent ratings for bronchial asthma and hypertension, 
respectively.  

The RO has essentially met the requirements of the VCAA, and 
there would be no benefit in further developing claims of 
entitlement to increased ratings for bronchial asthma and 
hypertension and entitlement to earlier effective dates for 
the award of a 60 percent rating for bronchial asthma and a 
total disability rating.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  



Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  A total disability rating may be 
assigned where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

Except as provided in paragraph (o)(2) of this section and 38 
C.F.R. § 3.401(b), the effective date of a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, for 
disability compensation, an effective date will be assigned 
from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date.  
Otherwise, the effective date will be the date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) & (2).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Increased Rating for Bronchial Asthma

The veteran asserts that his bronchial asthma is more 
severely disabling than currently evaluated, thereby 
warranting a higher rating.  

Service medical records show that the veteran was seen for 
complaints of shortness of breath with exertion.  A diagnosis 
of probable exercise induced asthma was reported in December 
1991, and pulmonary function tests later that month revealed 
mild restrictive lung defect.  

A July 1993 VA medical examination reported a diagnosis of 
exercise induced asthma, and VA pulmonary function tests in 
May 1994 revealed a mild reduction in lung volumes and mild 
to moderate obstructive airway disease with no significant 
response to bronchodilators.  

Pulmonary function tests, performed in conjunction with a 
September 1995 VA respiratory examination revealed that 
forced expiratory volume in one second (FEV1) was 71 percent 
of predicted and that the ratio of FEV1 to forced vital 
capacity (FEV1/FVC) was 71 percent.  

Pulmonary function tests performed in October 1996 revealed 
that FEV1 was 59 percent of predicted and that FEV1/FVC was 
81 percent.  The impression was mild restrictive ventilatory 
defect.  

Pulmonary function tests performed in February 2000 revealed 
that FEV1 was 44 percent of predicted and that FEV1/FVC was 
41 percent.  The impression was severe restrictive defect.  

VA medical records dated since service show that the veteran 
received occasional treatment for bronchial asthma and that 
he used bronchodilators to control his asthma.  The records 
do not demonstrate treatment for more than one asthma attack 
per week with episodes of respiratory failure.  

Pulmonary function tests in February 2002 revealed that FEV1 
was 44 percent of predicted and that FEV1/FVC was 80 percent.  

In August 2002, the RO obtained a VA medical opinion 
regarding the veteran's bronchial asthma.  The physician 
indicated that he had reviewed the claims file, including all 
of the medical records, in great detail prior to formulating 
his opinions.  He noted that the veteran was on a daily 
inhaler.  It was the physician's opinion that the evidence 
did not show that the veteran was on any systemic oral or 
parenteral high dose cortical steroids or any type of immuno-
suppressive medications for his asthma, and that the daily 
inhalers were not considered high dose cortical steroids or 
immuno-suppressive agents.  He reported that FEV1 was 
currently 47 percent of predicted, while FEV1/FVC was 68 
percent.  

The veteran provided testimony at the October 2003 Travel 
Board hearing about the problems he experienced with his 
bronchial asthma.  He indicated that changes in the weather 
and increased pollen in the air caused his symptoms to 
worsen, which could last for several weeks.  He also stated 
that he would use his daughter's breathing machine to treat 
his symptoms, rather than go to a VA medical facility.  He 
described ongoing problems with wheezing, shortness of 
breath, and excruciating headaches.  

A June 1994 rating decision granted service connection for 
bronchial asthma and assigned a noncompensable rating under 
Diagnostic Code 6602 from July 21, 1993.  An October 1995 
rating decision assigned a 30 percent rating for the 
bronchial asthma, effective July 21, 1993.  A February 1996 
rating decision changed the effective date for the 30 percent 
rating for bronchial asthma to January 23, 1992.  The August 
2000 rating decision assigned a 60 percent rating for 
bronchial asthma, effective January 27, 2000.  

Under the general rating formula for respiratory disorders 
that became effective October 7, 1996, when bronchial asthma 
is manifested by FEV1 that is less than 40 percent of 
predicted, or by FEV1/FVC that is less than 40 percent, or by 
more than one attack per week with episodes of respiratory 
failure, or by daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications, 
a 100 percent evaluation is assigned.  For bronchial asthma 
manifested by FEV1 that is 40 to 55 percent of predicted, or 
FEV1/FVC that is 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, a 60 percent evaluation 
is assigned.  If bronchial asthma is manifested by FEV1 that 
is 56 to 70 percent of predicted, or FEV 1/FVC that is 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication, a 30 
percent evaluation is assigned.  When bronchial asthma is 
manifested by FEV1 that is 71 to 80 percent of predicted, or 
FEV1/FVC that is 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6602, effective October 7, 1996.  

The evidence presented in this case does not show that the 
veteran's bronchial asthma is manifested by FEV1 that is less 
than 40 percent of predicted or that FEV1/FVC is less than 40 
percent.  The evidence does not show that he uses systemic 
oral or parenteral high dose cortical steroids or any type of 
immuno-suppressive medications to treat his asthma.  Nor has 
there been competent medical evidence presented that 
demonstrates that he experiences more than one asthma attack 
per week with episodes of respiratory failure.  Therefore, in 
the absence of any of the aforementioned criteria, the Board 
is unable to identify a basis to grant a disability rating in 
excess of 60 percent for the veteran's bronchial asthma.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his bronchial asthma and there is 
no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his bronchial asthma.  He has offered his contentions and 
testimony to the effect that he believes that his bronchial 
asthma has worsened.  It is noted that the veteran has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his bronchial asthma 
warrants a higher rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

II.  Increased Rating for Hypertension

The veteran maintains that his hypertension is more severely 
disabling than currently evaluated, and, therefore, warrants 
a rating in excess of 10 percent.  

Service medical records show that the veteran had elevated 
blood pressure readings (diastolic 90 or greater) between 
March 1991 and January 1992.  

At the initial VA medical examination after service, 
performed in May 1992, the veteran's blood pressure was 
135/78.  There was no mention of hypertension.  A July 1993 
VA medical examination revealed blood pressure readings of 
120/85 and 115/80.  At an October 1993 VA medical 
examination, the veteran's blood pressure was 130/90.  

At a February 1995 VA cardiovascular examination, the veteran 
gave a history of past treatment with medication for high 
blood pressure that had lasted about two months.  Blood 
pressure readings at the examination were 128/90 and 130/79 
in the left arm and 120/76 in the right arm.  The diagnoses 
included a history of high blood pressure (blood pressure 
normal at this examination).  

VA medical records dated from 1992 to 2002 show consistently 
elevated blood pressure readings since 2000 and diagnoses of 
hypertension.  The elevated systolic readings were less than 
160 while the diastolic readings were less than 110.  
An April 2002 record indicated that the veteran's 
hypertension was stable.  

At his October 2003 Travel Board hearing, the veteran 
testified that VA medical personnel do not allow him to 
perform physical therapy because of his high blood pressure, 
which he stated has been 200/120, 200/140, and 200/160.  He 
also stated that his blood pressure medication had been 
increased.  

The August 2000 rating decision granted service connection 
for hypertension and assigned a 10 percent rating from 
January 27, 2000.  

When hypertensive vascular disease (essential arterial  
hypertension) is manifested by diastolic pressure 
predominantly 130 or more, a 60 percent evaluation is 
assigned.  For diastolic pressure predominantly 120 or more, 
a 40 percent evaluation is assigned.  If diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 20 percent evaluation is 
assigned.  When diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, a 
10 percent evaluation is assigned.  The 10 percent evaluation 
is the minimal evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  (Note 1: Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.)  (Note 2: 
Evaluate hypertension due to aortic insufficiency or hyper-
thyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.)  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The evidence presented in this case does not show that the 
veteran has diastolic blood pressure that is predominantly 
110 or more, or that he has systolic blood pressure that is 
predominantly 200 or more.  Absence evidence demonstrating 
that either of those criteria is met, the Board is unable to 
identify a basis to grant a disability rating in excess of 10 
percent for the veteran's hypertension.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the veteran was granted service 
connection and assigned a 10 percent evaluation for his 
hypertension by the August 2000 rating decision, and his 
current appeal was based on that rating, the Board must 
consider staged ratings under Fenderson.  Because the 
evidence does not show that the veteran's diastolic pressure 
has been predominantly 110 or that his systolic pressure has 
been predominantly 2000 at any time during the appeal, i.e., 
since the grant of service connection, the Board finds that 
staged ratings are not warranted.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 & 4, whether or 
not they were raised by the veteran, as required by Schafrath 
v Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
evidence discussed above does not suggest that his 
hypertension presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  For example, the disability has not 
required frequent periods of hospitalization, nor does it 
present marked interference with employment.  After reviewing 
the record with these mandates in mind, the Board finds no 
basis for further action. VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his hypertension.  He has offered his contentions and 
testimony to the effect that he believes that his 
hypertension has worsened.  It is noted that the veteran has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his hypertension warrants a 
higher rating.  See Espiritu, 2 Vet. App. 492.  

III.  Earlier Effective Date for a 60 Percent 
Rating for Bronchial Asthma

The veteran argues that the 60 percent rating awarded for his 
bronchial asthma by the August 2000 rating decision should 
have been made effective from the date he was separated from 
military service.  At the October 2003 Travel Board hearing, 
he testified that the severity of his bronchial asthma has 
been the same since service.  

The award of the 60 percent rating for bronchial asthma by 
the August 2000 rating decision was made effective as of the 
date of receipt of the veteran's claim for an increased 
rating, which was January 27, 2000.  

Under the applicable law and regulations, the effective date 
of a claim for an increase in disability compensation will 
not be earlier than the date of receipt of the claim, except 
that an effective date can be assigned from the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) & (2); See also Scott v. Brown, 7 Vet. App. 
184, 189 (1994).  

The evidence in this case shows that the February 2000 
pulmonary function tests presented the initial clinical 
manifestation of criteria that demonstrated the veteran's 
bronchial asthma has worsened to the point that a 60 percent 
rating was warranted for the disorder.  The medical evidence 
does not show that the criteria for a 60 percent rating were 
met at any time during the one year period prior to 
January 27, 2000.  Pulmonary function tests prior to February 
2000 revealed no instances where percent of predicted for 
FEV1 was less than 56 or where percent for FEV1/FVC percent 
was less than 55.  Nor is there any competent medical 
evidence during that one year period that demonstrates the 
veteran experienced at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Therefore, in the absence of evidence that 
establishes entitlement to a 60 percent rating for bronchial 
asthma at any time during the one year period prior to the 
January 27, 2000, claim for an increased rating, the Board is 
unable to identify a basis to award an effective date earlier 
than January 27, 2000, for the assignment of a 60 percent 
rating for bronchial asthma.  

While the veteran has presented statements and testimony 
regarding his claim for an earlier effective date for the 
assignment of a 60 percent rating for his bronchial asthma, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the bronchial asthma.  His lay statements and 
testimony, while credible with regard to his subjective 
complaints and history, are not sufficient evidence for the 
purpose of showing that his bronchial asthma impairment met 
the criteria for a 60 percent evaluation prior to January 27, 
2000.  Consequently, his opinion is insufficient to 
demonstrate that an earlier effective date is warranted for 
the assignment of the 60 percent rating for his bronchial 
asthma.  See Espiritu, 2 Vet. App. 492.  

IV.  Earlier Effective Date for a Total Disability Rating

The veteran contends that the total disability rating based 
on his unemployability due to his service-connected 
disabilities that was awarded by the November 2000 rating 
decision should have been made effective from the date he was 
separated from military service.  He claims that he has been 
unemployable since service as a result of his service-
connected disabilities.  

The November 2000 rating decision determined that the 
effective date for the grant of a total disability rating 
based on individual unemployability due to service connected 
disabilities was the date the veteran's service-connected 
disabilities met the schedular criteria for such a rating 
under 38 C.F.R. § 4.16, which was January 27, 2000, the 
effective date of the award of a 60 percent rating for 
bronchial asthma and of the grant of service connection and a 
10 percent rating for hypertension.  Prior to January 27, 
2000, the veteran was service connected for bronchial asthma, 
rated 30 percent disabling, and lumbosacral strain, rated 40 
percent disabling.  

Under the applicable law and regulations, entitlement to an 
effective date for an award of increased disability 
compensation earlier than the date of claim may be found if 
an increase is factually ascertainable within the one year 
period prior to the date of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2); See also Scott v. Brown, 7 Vet. App. 
184, 189 (1994).  Because the veteran's total disability 
rating was made effective (January 27, 2000) within the year 
prior to the date of claim (October 23, 2000), he could 
conceivably be awarded an earlier effective date for the 
total disability rating if there is evidence showing that it 
was factually ascertainable that his service-connected 
disabilities prevented him from working at some point between 
October 23, 1999, and January 27, 2000.  

Having reviewed the evidence dated between October 27, 1999, 
January 27, 2000, the Board does not find that it was factual 
ascertainable at any time during that period that the 
veteran's service-connected disabilities were of such 
severity as to prevent him from obtaining substantial gainful 
employment, notwithstanding his complaints of low back pain 
with radiation to the lower extremities, and his problems 
with asthma.  Indeed, there is little in the way of medical 
documents of any kind during this interval.  Hence, the Board 
is unable to identify a basis to grant an effective date 
earlier than January 27, 2000, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

The veteran argued at his October 2000 Travel Board hearing 
that a Financial Status Report he submitted in December 1996 
regarding a claim for a waiver of recovery of an overpayment 
of VA benefits constituted an informal claim for a total 
disability rating based on individual unemployability because 
he indicated on the form that he had not worked for two 
years.  However, to qualify as an informal claim for a VA 
benefit, a communication must identify the benefit sought.  
38 C.F.R. § 3.155.  As the December 1996 Financial Status 
Report did not identify that the veteran was seeking a total 
disability rating based on unemployability, the Board does 
not find that an informal claim for that benefit may be 
inferred from the December 1996 document.  


ORDER

Increased ratings are denied for bronchial asthma and 
hypertension.  

An effective date earlier than January 27, 2000, for the 
award of a 60 percent rating for bronchial asthma is denied.  

An effective date earlier than January 27, 2000, for the 
award of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  


REMAND

The veteran's service-connected back disability is rated as 
lumbosacral strain under Diagnostic Code 5295, which was 
eliminated as of September 23, 2002, when the criteria for 
evaluating disease and injuries of the spine were set forth 
in Diagnostic Codes 5235 to 5243.  The current Diagnostic 
Code for lumbosacral strain is 5237.  The Board notes that 
MRIs in March 1997 and August 1997 revealed disc bulging at 
L4-5 and L5-S1.  A March 2000 VA spine examination diagnosed 
left S1 radiculopathy.  An October 2000 medical statement 
from D. Dunn, RN, indicated that an X-ray of the veteran's 
lower back had revealed mild disc bulging at L4-5.  

The veteran is currently assigned a 40 percent rating for his 
low back disability, which is the highest schedular rating 
assignable under Diagnostic Code 5295.  However, the record 
does not show that the RO has considered whether the veteran 
has degenerative disc disease in his lumbar spine that may be 
associated with his service-connected low back disability.  
The Board finds that proper evaluation of the veteran's low 
back disability requires consideration of whether a higher 
rating may be assigned for the disability under Diagnostic 
Code 5243 (intervertebral disc syndrome).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As noted above, the August 2000 rating decision granted a 
higher rating for the veteran's bronchial asthma while also 
granting service connection and a 10 percent rating for 
hypertension.  In a November 2000 statement, the veteran 
referred to the RO's recent increased compensation for his 
service-connected disabilities and requested an earlier 
effective date for the increase.  The Board finds that the 
November 2000 statement indicated the veteran's disagreement 
with the effective dates awarded for the 60 percent rating 
assigned for his bronchial asthma and the 10 percent rating 
assigned for his hypertension.  As such, the November 2000 
statement, which was construed by the RO as a notice of 
disagreement with the effective date assigned for the 
bronchial asthma, was also a notice of disagreement with the 
effective date assigned for the grant of service connection 
and a 10 percent rating for hypertension.  The Court has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue must be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO has not issued a statement of the case on the 
veteran's claim of entitlement to an effective date earlier 
than January 27, 2000, for the grant of service connection 
and a 10 percent rating for hypertension.  

Accordingly, the issues of entitlement to a disability rating 
in excess of 40 percent for low back disability and 
entitlement to an effective date earlier than January 27, 
2000, for the grant of service connection and a 10 percent 
rating for hypertension are remanded for the following 
actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Issue the veteran a statement of the case 
with regard to his claim of entitlement to an 
effective date earlier than January 27, 2000, 
for the grant of service connection and a 
10 percent rating for hypertension.  He 
should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of the statement of the case, in 
order to perfect that claim and thereby place 
it within the jurisdiction of the Board, if 
that is his desire.  

3.  Schedule the veteran for a VA orthopedic 
examination for the purpose of determining 
the nature and extent of his back disability.  
The entire claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner also 
should be requested to express an opinion as 
to whether the veteran has degenerative disc 
disease in the lumbar spine, and, if so, 
whether it is likely, unlikely, or at least 
as likely as not related to his service-
connected low back disability.  The examiner 
should also be requested to present all 
opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report.  

4.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  After the above requested actions have 
been completed, the issue of entitlement to a 
disability rating in excess of 40 percent for 
low back disability should be re-adjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case, and an appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



